UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 ADAPTEC, INC. (Name of Registrant as Specified in Its Charter) STEEL PARTNERS II, L.P. STEEL PARTNERS HOLDINGS L.P. STEEL PARTNERS LLC STEEL PARTNERS II GP LLC WARREN G. LICHTENSTEIN JACK L. HOWARD JOHN J. QUICKE (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Steel Partners II, L.P. (“SP II”), together with the other participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (“SEC”) in connection with the solicitation of consents from stockholders of Adaptec, Inc., a Delaware corporation (“Adaptec”), for the removal of two directors, Sundi Sundaresh and Robert Loarie, from the Board of Directors of Adaptec (the “Consent Solicitation”).SP II has filed a definitive consent statement with the SEC with regard to the Consent Solicitation. Item 1:Press release issued by SP II on October 15, 2009: Steel Partners Comments on Lengthy Record of Value Destruction atAdaptec under CEO S. "Sundi" Sundaresh Asks Stockholders to Consider Whether Mr. Sundaresh Has Earned the Right to Continue to Run and Control Adaptec Urges Stockholders to Consider Mr. Sundaresh’s Substantial Value Destruction at Adaptec, His Long History of Failures Elsewhere and His Empty Promises NEW YORK(BUSINESS WIRE)Steel Partners II, L.P. (“Steel Partners”) announced today that it has issued the following statement to stockholders of Adaptec, Inc. (“Adaptec” or the “Company”) (NASDAQ:ADPT) in which it details the record of substantial value destruction at Adaptec under CEO S. “Sundi” Sundaresh, his long history of failures elsewhere and his empty promises. Steel Partners urged stockholders to put aside all of the Company’s propaganda and to focus squarely on the single most important issue facing stockholders in this consent solicitation whether Mr. Sundaresh has earned the right to continue to run and control Adaptec. In deciding whether Mr. Sundaresh has earned this right, his failed record speaks for itself. Over four years ago, Mr. Sundaresh was brought in to lead a turnaround aimed at refocusing and rebuilding Adaptec’s business. In that time, the undisputed facts are: · The Company’s Enterprise Value has steeply declined from approximately $200 million to below zero. · The Company has spent over $200 million in R&D, yet revenues have sharply fallen from $344 million in FY 2006 to $115 million in FY 2009, a 67% decline. · The Company has lost money from operations every single year, with $270 million of total losses from operations, approximately $17 million in losses from the recent Aristos acquisition and $116 million in losses from prior acquisitions. · The stock has underperformed its “peer group index” (as provided by the Company’s independent financial advisor) by approximately 100%. Though they try, there is absolutely no way the Company can defend Mr. Sundaresh’s horrendous track record of stockholder value destruction. As Glass Lewis recently noted: “Overall, we believe the Company’s ever-worsening financial results and underperformance relative to its peers in various areas warrant a change to the Company’s current board and/or management team.” Removing Mr.
